UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
KOBRE & KIM LLP,                                               :
                                                               :
                         Plaintiff,                            :      19-CV-10151 (LAK) (OTW)
                                                               :
                      -against-                                :      ORDER
                                                               :
COMMODITY FUTURES TRADING
                                                               :
COMMISSION,
                                                               :
                         Defendant.                            :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         Plaintiff’s request for a pre-motion conference is DENIED. The following briefing

schedule will apply to Plaintiff’s motion to compel:

              •    Plaintiff’s motion due by May 1, 2020;

              •    Defendant’s opposition due by May 15, 2020;

              •    Plaintiff’s reply due by May 22, 2020.

The parties’ briefing should discuss both (1) whether this is the appropriate stage of the case to

address the scope of the review period, and (2) the merits of whether the review period should

extend to August 21, 2019.

         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: April 14, 2020                                              Ona T. Wang
       New York, New York                                          United States Magistrate Judge
